C. Brown, J.,
dissenting. Because I am firmly convinced that the police logs pertaining to calibration of intoxilyzer equipment constitute inadmissible hearsay, I dissent.
*359Such records are specifically barred from admission into evidence by Evid. R. 803(8). This rule expressly excludes reports of public offices or agencies setting forth matters observed by police officers and other law enforcement personnel in criminal cases, unless offered by the defendant. Such reports are hearsay and are not subject to any exemption.
This court’s decision in State v. Walker (1978), 53 Ohio St. 2d 192 [7 O.O.3d 368], to the effect that such records are admissible as an exception to the hearsay rule, was predicated on R.C. 2317.42. Walker, however, predated the adoption of the Ohio Rules of Evidence. R.C. 2317.42 has clearly been superseded by the subsequently enacted Evid. R. 803(8), which specifically excludes such evidence. The rule plainly provides that reports such as those in the instant causes are hearsay and not admissible, regardless of authentication or the supporting testimony of the calibrating officer. Evid. R. 803(8) being later than the statute in terms of the date of enactment, the rule prevails over R.C. 2317.42. See R.C. 1.52.
Based on this analysis, I would reverse the judgment of the courts of appeals in both of the cases at bar.